Citation Nr: 0209494	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  93-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  Entitlement to service connection for a neck disorder.

(The issues of entitlement to service connection for ulnar 
nerve entrapment, blisters on the hands, a back disorder, and 
a gastrointestinal disorder, claimed as ulcers, will be the 
subject of a later decision, which will also decide the claim 
of entitlement to service connection for sinusitis, which is 
being reopened by this decision of the Board.)


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from October 1979 to April 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in September 1992, October 1995, and 
November 1998 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

By a decision dated June 16, 1998, the Board denied the 
veteran's claim of entitlement to service connection for 
ulnar nerve entrapment of the elbows.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), which, upon a joint motion by 
the Secretary of Veterans Affairs and the veteran-appellant, 
vacated the Board's June 16, 1998, decision and remanded the 
matter to the Board for further proceedings.

The Board is undertaking additional development on the issues 
of entitlement to service connection for ulnar nerve 
entrapment, blisters on the hands, a back disorder, a 
gastrointestinal disorder, claimed as ulcers,  and sinusitis 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 
(a)(2)).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and receiving 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing those issues.

The Board notes that a rating decision in February 1991 
denied entitlement to service connection for sinusitis.  The 
veteran did not appeal that determination, which became 
final.  38 U.S.C.A. § 7105 (West 1991).  Thereafter, the 
veteran attempted to reopen her claim.  The RO found that the 
evidence added to the record since February 1991 was not new 
and material and declined to reopen the claim.  The current 
appeal on the issue of entitlement to service connection for 
sinusitis ensued.   

FINDINGS OF FACT

1.  A rating decision in February 1991 denied entitlement to 
service connection for sinusitis.

2.  Evidence added to the record since February 1991 
concerning sinusitis is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  A neck disorder was not present during the veteran's 
period of active service.

4.  There is no diagnosis of a current neck disorder.


CONCLUSIONS OF LAW

1.  An unappealed RO decision in February 1991, denying 
entitlement to service connection for sinusitis, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Additional evidence received since February 1991 is new 
and material, and the claim of entitlement to service 
connection for sinusitis is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines the obligations of 
VA with respect to the duty to assist.   Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  The 
provisions pertaining to claims to reopen based upon 
submission of new and material evidence apply to any claim 
for benefits received by VA on or after August 29, 2001, and 
thus do not apply in this case.  The remaining implementing 
regulations are applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board observes that the VCAA, pertaining to VA's duty to 
assist veterans in the development of their claims, left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f) (West Supp. 2001).

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  The United 
States Court of Appeals for Veterans Claims has held that the 
duty to notify applies in a case in which the veteran is 
attempting to reopen a claim which was the subject of a prior 
final disallowance.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002).  In this case, the veteran 
was notified of the pertinent law and of what evidence is to 
establish service connection for a disability claimed to have 
been incurred in active service in a statement of the case 
furnished to her in June 1999.  In addition, in the statement 
of the case, the RO notified the veteran that evidence was 
needed showing that she had chronic sinusitis which was 
related to her period of active service in order to reopen 
her claim.  Therefore, the Board believes, based on the 
record, that VA's duty to notify the veteran has been 
fulfilled.

With regard to any duty to assist the veteran in the 
development of facts pertinent to the claim for service 
connection for sinusitis, because in this decision the Board 
has found that new and material evidence to reopen the claim 
has been submitted, the Board will, as noted above, undertake 
development of the evidence in accordance with the provisions 
of the VCAA pertaining to VA's duty to assist.  With regard 
to the claim for service connection for a neck disorder, the 
veteran has not identified any evidence which may be 
pertinent to her claim which the RO has not obtained and 
considered.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim for service connection for a neck 
disorder and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides her appeal on 
the issue of entitlement to service connection for a neck 
disorder at this time and the Board will, therefore, proceed 
to do so.

I. Reopened Claim for Service Connection for Sinusitis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  § 1131 (West 1991 & Supp. 2001). 

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108 (West 1991), when a claim is disallowed by an agency 
of original jurisdiction, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7105 (West 1991).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) (2001).  Then, the merits of the 
claim may be evaluated, after ensuring that the duty to assist 
has been met. 

At the time of the Board's decision in February 1991, the 
evidence of record included the veteran's service medical 
records and postservice VA treatment records.

The service medical records contained an entry in February 
1980 that the veteran had complained of  head cold.  
Tenderness of the bilateral maxillary sinuses was found and 
the diagnoses were viral syndrome and sinusitis.  Sinus X-
rays were not performed.

The VA treatment records contained a note in March 1986 that 
the veteran had complained of a sinus problem.  The 
assessment was coryza.  The Board notes that coryza is 
defined as an acute catarrhal condition of the nasal mucous 
membrane with a profuse discharge from the nostrils.  
Dorland's Illustrated Medical Dictionary 385 (28th ed., 
1994).

The basis of the RO's denial of service connection for 
sinusitis in February 1991 was that the evidence did not show 
that the veteran had chronic sinusitis related to her active 
service.

The additional evidence added to the record since February 
1991 includes a VA outpatient treatment note in May 1995 
stating that X-rays showed maxillary sinusitis.  This item of 
evidence suggests that the veteran may in fact have chronic 
maxillary sinusitis.  Such additional evidence, which is new, 
is probative as to the basis of the prior final denial of the 
claim and is thus material.  The claim for service connection 
for sinusitis is, therefore, reopened and, as noted above, 
will be the subject of further development.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991).

II. Service Connection for Neck Disorder

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran's service medical records are entirely negative 
for any complaint, finding, or diagnosis of a neck disorder.

Postservice medical records are likewise negative for any 
finding or diagnosis of a neck disorder.  When the veteran 
was seen at a VA outpatient clinic in January 1998 for 
unrelated complaints, her neck was noted to be normal on 
examination.  In March 1998, her neck was found to be supple.  
Since then, there has been no competent medical evidence of 
any disorder or abnormality of the neck.  As service 
connection presupposes a diagnosis of a current disease, 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), and there 
is no diagnosis of a current neck disorder or of a neck 
disorder in service, there is no basis on which service 
connection might be granted for a neck disorder and 
entitlement to that benefit is not established.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2001).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for sinusitis is reopened, 
and the appeal on that issue is granted to that extent.

Service connection for a neck disorder is denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

